11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Memorial Park Medical Center, Inc.,         * From the 35th District
                                              Court of Brown County,
                                              Trial Court No. CV0904121

Vs. No. 11-11-00159-CV                     * June 27, 2013

John Green,                                 * Memorandum Opinion by Wright, C.J.
                                              (Panel consists of: Wright, C.J.,
                                              McCall, J., and Willson, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court=s opinion, the
judgment of the trial court is affirmed in part and, conditioned on remittitur,
modified in part. We suggest a remittitur in the amount of $700. If the remittitur is
not filed by July 17, 2013, the trial court’s judgment will be reversed, and the cause
will be remanded to the trial court for a new trial. The costs incurred by reason of
this appeal are taxed against Memorial Park.